Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in ¶28, the recitation of “the information score is calculated by computing a dissimilarity score between the forecast and the realization” does not match the equation for INFO defined in ¶28, namely INFO = DKL(q||p).  The parameters q and p represent ‘prior knowledge’ and ‘realization’, respectively.  Therefore, the recitation should read -the information score is calculated by computing a dissimilarity score between the prior knowledge and the realization-.  A dissimilarity score computation between a forecast and a realization would refer to the ACC equation, aptly disclosed in ¶23. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical calculations and/or mental process computations of different scores. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claims beyond that recited mathematical concepts for evaluation as to whether the claims as a whole integrates the exception into a practical application. The additional element of the “processor” and “memory” limitations in claim 1 does not integrate the recited judicial exception into a practical application since it is an attempt to generally link the use of the judicial exceptions to the technological environment of a computer.  Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere recitation of “probability distribution forecast evaluation system” in claims 1-12 in the preamble does not indicate additional elements to add an inventive concept.  Below gives a more detailed analysis of the claims’ subject matter eligibility under the 2019 Revised Patent Subject Matter Eligibility Guidelines (“2019 PEG”) and the October 2019 Update: Subject Matter Eligibility (“October Update”).
Regarding Claims 1 and 13…
Step 1 Analysis: Claim 1 recites a system which falls under the statutory category of a machine.  Claim 13 recites a method, which falls under the statutory category of a process.
Step 2A, Prong One Analysis: There are limitations claimed that fall under the “mathematical concepts” and/or “mental process” abstract idea groupings per the 2019 PEG.  The two limitations are ”compute an information score based on the probability distribution forecast and the prior knowledge of the probability distribution forecast” and “compute a performance score based on the information score”. The disclosure has definitions of these scores as “INFO” and “PS”, respectively, and has as examples, equations used to calculate them (see ¶28-31, 33, 35 and 39-46).  Thus, the claims recite limitations can fall into the “mathematical concept” group of abstract ideas enumerated in the 2019 PEG where computing the scores are mathematical calculations using mathematical equations.  Furthermore, because the information score and performance score is not limited to the specific equations in the specification (¶13…”exemplary equations are not the only way to implement embodiments of the system disclosed herein, and various changes and modifications to the preferred embodiments will be apparent to them”), they can be concepts performed/calculated in the human mind or by pen and paper.  
Step 2A, Prong Two Analysis:  Besides the score computing limitations, claims 1 and 13 recite one more limitation that is an additional element in the claims beyond the abstract idea.  Specifically, claims 1 and 13 recite the additional element of “acquiring a probability distribution forecast and a prior knowledge of the probability distribution forecast”, where the probability distribution forecast and prior knowledge are used as input parameters for the score computing limitations.  The disclosure at ¶19 states acquiring the aforementioned probability distribution forecast and prior knowledge “may be looked up, downloaded, or acquired over a network”.   This additional acquiring element represents mere data gathering (acquiring probability distribution forecast values and prior knowledge values) that is necessary for use of the recited judicial exception (the probability distribution forecast values and prior knowledge values are used in the calculating information score and performance score) and is recited at a high level of generality (can be acquired in various ways).  Thus, the recited additional element for acquiring the probability distribution forecast and prior knowledge is insignificant extra-solution activity (See MPEP 2106.05(g)).
For claim 1, there is also an additional element which is configured to carry out the limitations of acquiring and score computations.  Specifically, claim 1 additionally recites “A probability distribution forecast evaluation system comprising: at least one processor; at least one memory device that stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to operate with the at least one memory device to:”.   The recited evaluation system having a processor and memory is recited at a high level of generality, where it represents no more than mere instructions to apply the judicial exception on a generic computer (See MPEP 2106.05(f)).  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis (See MPEP 2106.05(I)(A)). Even when viewed in combination with the score computing limitations, these additional elements of processor and memory do not integrate the recited judicial exception into a practical application and claim 1 is directed to the judicial exception.
Step 2B Analysis:  The claims as a whole does not amount to significantly more when considered individually or in combination.  
The first additional element in claims 1 and 13 for acquiring a probability distribution forecast and a prior knowledge previously indicated as being insignificant extra-solution activity, is further here deemed to be a well-known extra-solution activity.  The additional acquiring element is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification as looking up and/or downloading data from a network (¶19), is well-known.  Data gathering is well-known, routine and conventional (See MPEP 2106.05(d)(ii) Example i).  Furthermore, it is well-known as to the nature of mathematical equations, to have input parameters to go into mathematical equations.  The calculation of claimed information score and performance score requires input parameters, which the acquired values provide.  Thus, the additional element of acquiring remains insignificant extra-solution activity and does not amount significantly more than the judicial exception.  
The second additional element in claim 1 is the forecast system having a processor and memory.  As explained previously, this is mere instructions to apply the judicial exception to a generic computer, which would not be significantly more than the judicial exception (See MPEP 2106.05(f)).
Even when considering the additional elements in combination, they represent mere instructions to apply an judicial exception and insignificant extra-solution activity that is well-known, routine and conventional, which does not provide an inventive concept. 
Regarding claims 2 and 14…
Step 1 Analysis: Claim 2 recites a system which falls under the statutory category of a machine.  Claim 14 recites a method, which falls under the statutory category of a process.
Step 2A, Prong One Analysis: Claims 2 and 14 depends on claims 1 and 13, respectively, thus contain the limitations in claims 1 and 13 that recite abstract ideas.  Claims 2 and 14 further recite the limitations of “compute an accuracy score based on one or more of the probability distribution forecast, the probability distribution realization corresponding to the probability distribution forecast, and the prior knowledge of the probability distribution forecast” and “compute the performance score based on the accuracy score and the information score”.  The disclosure has definitions of this score as “ACC” and “PS”, respectively, and has as examples, equations used to calculate them.  Thus, the claims recite limitations can fall into the “mathematical concept” group of abstract ideas enumerated in the 2019 PEG where computing the scores are mathematical calculations using mathematical equations.  Furthermore, because the accuracy score and performance score is not limited to the specific equations in the specification (¶13…”exemplary equations are not the only way to implement embodiments of the system disclosed herein, and various changes and modifications to the preferred embodiments will be apparent to them”), they can be concepts performed/calculated in the human mind or by pen and paper.
Step 2A, Prong Two Analysis:  Besides the additional elements already evaluated for claims 1 and 13 in which claims 2 and 14 depend, claims 2 and 14 recite one more limitation that is an additional element in the claims beyond the abstract idea.  Specifically, claims 2 and 14 recite the additional element of “acquire a probability distribution realization corresponding to the probability distribution forecast” where the probability distribution realization is used as an input parameter for the accuracy score computing limitation in claims 2 and 14.  The disclosure at ¶19 states acquiring the aforementioned probability distribution realization “may be looked up, downloaded, or acquired over a network”.   This additional acquiring element represents mere data gathering (acquiring probability distribution realization values and prior knowledge values) that is necessary for use of the recited judicial exception (the probability distribution forecast values and prior knowledge values are used in the calculating information score and performance score) and is recited at a high level of generality (can be acquired in various ways).  Thus, the recited additional element for acquiring the probability distribution realization is insignificant extra-solution activity (See MPEP 2106.05(g)).
Step 2B Analysis:  The claims as a whole does not amount to significantly more when considered individually or in combination.  
Besides the additional elements previously evaluated under Step 2B for claims 1 and 13 from which claims 2 and 14 depend, the additional element in claims 2 and 14 for acquiring a probability distribution realization previously indicated as being insignificant extra-solution activity, is further here deemed to be a well-known extra-solution activity.  The additional acquiring element is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification as looking up and/or downloading data from a network (¶19), is well-known.  Data gathering is well-known, routine and conventional (See MPEP 2106.05(d)(ii) Example i).  Furthermore, it is well-known as to the nature of mathematical equations, to have input parameters to go into mathematical equations.  The calculation of claimed accuracy score require input parameters, which the acquired values provide.  Thus, the additional element of acquiring remains insignificant extra-solution activity and does not amount significantly more than the judicial exception.  
Even when considering the additional element in combination, they represent mere instructions to apply an judicial exception and insignificant extra-solution activity that is well-known, routine and conventional, which does not provide an inventive concept. 
Regarding claims 3, 4, 6-8 and 15-18…
Step 1 Analysis: Claims 3, 4 and 6-8 recites a system which falls under the statutory category of a machine.  Claims 15-18  recites a method, which falls under the statutory category of a process.
Step 2A, Prong One Analysis: Claims 3, 4, 6-8 depends on claims 1 and/or 2 and claims 15-18 on claims 13 and/or 14, thus contain the limitations based on those dependencies to abstract ideas as stated previously.  Claims 3 and 15 recite the limitation of “the accuracy score is computed based on the probability distribution forecast and the probability distribution realization”.  Claims 6 and 16 recite the limitation of “the performance score is computed by subtracting the accuracy score from the information score”.  The disclosure has definitions of accuracy score as “ACC” and performance score as “PS”, and further has as examples, equations used to calculate them.  Claims 4 recites the limitation of “the accuracy score is computed by calculating a dissimilarity score between the probability distribution forecast and the probability distribution realization”.  The disclose has a definition of accuracy score “ACC” and a dissimilarity score in equation form in ¶23.  Claims 7 and 17 recite the limitation “a relative performance score is further computed based on the computed performance score and an entropy of the prior knowledge of the probability distribution forecast”.  The disclosure has definitions of both relative performance score and entropy being associate with equations (¶35-36).  Claims 8 and 18 recite the limitation of “the information score is computed by calculating a dissimilarity score between the probability distribution realization and the prior knowledge of the probability distribution forecast”.  The discloses has definitions of both the information score and dissimilarity score being associated with equations (¶28).  Thus, claims 3, 4, 6-8 and 15-18 all recite limitations that can fall into the “mathematical concept” group of abstract ideas enumerated in the 2019 PEG where computing the scores are mathematical calculations using mathematical equations.  Furthermore, because the various score calculations are not limited to the specific equations in the specification (¶13…”exemplary equations are not the only way to implement embodiments of the system disclosed herein, and various changes and modifications to the preferred embodiments will be apparent to them”), they can be concepts performed/calculated in the human mind or by pen and paper.
Step 2A, Prong Two Analysis:  There are no additional elements recited in claims 3, 4, 6-8 and 15-18 that have not already been mentioned in their respective parent claims.
Step 2B Analysis:  The claims as a whole does not amount to significantly more when considered individually or in combination.  When considering the additional score calculations in combination with the limitations from the parent claims, they continue to represent mere instructions to apply an judicial exception and insignificant extra-solution activity that is well-known, routine and conventional, which does not provide an inventive concept.
Regarding claims 5 and 9…
Step 1 Analysis: Claims 5 and 9 recite a system which falls under the statutory category of a machine.  
Step 2A, Prong One Analysis: Claims 5 and 9 depend on claims 4 and 8, respectively, thus contain the limitations in claims 4 and 8 that recite abstract ideas. Claim 5 further recite the limitation of “the dissimilarity score is either (1) the Kullback-Leibler (KL) divergence between the probability distribution forecast and the probability distribution realization, or (2) a quadratic approximation of the KL divergence between the probability distribution forecast and the probability distribution realization”.  The disclosure has definitions of KL divergence for this dissimilarity score associated with the equation in ¶23 and the quadratic approximation of the KL divergence for this dissimilarity score in ¶25.  Claim 9 further recite the limitation of “the dissimilarity score is either (1) the Kullback-Leibler (KL) divergence between the probability distribution realization and the prior knowledge of the probability distribution forecast, or (2) a quadratic approximation of the KL divergence between the probability distribution realization and the prior knowledge of the probability distribution forecast”.  The disclosure has definitions of KL divergence for this dissimilarity score associated with the equation in ¶28 and the quadratic approximation of the KL divergence for this dissimilarity score in ¶31.  Thus, claims 5 and 9 recite limitations that can fall into the “mathematical concept” group of abstract ideas enumerated in the 2019 PEG where computing the score is a mathematical calculation using mathematical equations. 
Step 2A, Prong Two Analysis:  There are no additional elements recited in claims 5 and 9 that have not already been mentioned in their respective parent claims.
Step 2B Analysis:  The claims as a whole does not amount to significantly more when considered individually or in combination.  When considering the dissimilarity score calculations in combination with the limitations from the parent claims, they continue to represent mere instructions to apply an judicial exception and insignificant extra-solution activity that is well-known, routine and conventional, which does not provide an inventive concept.
Regarding claim 10…
Step 1 Analysis: Claim 10 recite a system which falls under the statutory category of a machine.  
Step 2A, Prong One Analysis: Claims 10 depends from claim 1, thus contains the limitations based on dependencies to abstract ideas as stated previously.  Claim 10 recites the limitation of “one or more of the probability distribution forecast and the prior knowledge of the probability distribution forecast are computed based on samples”.  The disclosure has definition of samples as being discrete values that create the probability distribution forecast and prior knowledge (¶12).  Since the creation of the forecast and prior knowledge are computations using these samples, claim 10 can fall into the “mathematical concept” group of abstract ideas enumerated in the 2019 PEG.  Furthermore, because the computation of the probability distribution forecast and prior knowledge can be simply organizing various available data samples in a distribution of discrete value ranges, this can be performed in the human mind or by pen and paper, thus falling into the “mental process” group of abstract ideas enumerated in the 2019 PEG.
Step 2A, Prong Two Analysis:  There are no additional elements recited in claim 10 that have not already been mentioned in its respective parent claim 1.
Step 2B Analysis:  The claim as a whole does not amount to significantly more when considered individually or in combination.  When considering the computation of the probability distribution forecast and the prior knowledge using samples, they continue to represent mere instructions to apply an judicial exception and insignificant extra-solution activity that is well-known, routine and conventional, which does not provide an inventive concept.
Regarding claims 11 and 19…
Step 1 Analysis: Claim 11 recites a system which falls under the statutory category of a machine.  Claim 19 recites a method, which falls under the statutory category of a process.
Step 2A, Prong One Analysis: Claims 11 and 19 depends on claims 10 and 13, respectively, thus contain the limitations in claims 10 and 13 that recite abstract ideas falling into the “mathematical concepts” and/or “mental process” grouping in the 2019 PEG.  Claim 19 further recite the limitation of “one or more of the probability distribution forecast and the prior knowledge of the probability distribution forecast are computed based on samples”.  The disclosure has definition of samples as being discrete values that create the probability distribution forecast and prior knowledge (¶12).  Since the creation of the forecast and prior knowledge are computations using these samples, this particular limitation of claim 19 can fall into the “mathematical concept” group of abstract ideas enumerated in the 2019 PEG.  Furthermore, because the computation of the probability distribution forecast and prior knowledge can be simply organizing various available data samples in a distribution of discrete value ranges, this can be performed in the human mind or by pen and paper, thus falling into the “mental process” group of abstract ideas enumerated in the 2019 PEG.
Step 2A, Prong Two Analysis:  Besides the additional elements already evaluated for claims 10 and 13 in which claims 11 and 19 depend, claims 11 and 19 recite one more limitation that is an additional element in the claims beyond the abstract idea.  Specifically, claims 11 and 19 recite the additional element of “wherein one or more of the probability distribution forecast and the prior knowledge of the probability distribution forecast are partitioned into discrete probability bins”.  The disclosure at ¶21,26 and 32 appears to describe partitioning as essentially a way of storing samples that make up the probability distribution forecast and prior knowledge into discrete value ranges, each discrete value range representing a bin.  This additional partitioning element represents mere gathering (acquiring samples that make up the probability distribution forecast and prior knowledge) and storing data (partitioning the samples into bins) that is necessary for use of the recited judicial exception (computing information score and performance score) and is recited at a high level of generality (can be acquired in various ways).  Thus, the recited additional element for partitioning is insignificant extra-solution activity (See MPEP 2106.05(g)).
Step 2B Analysis:  The claims as a whole does not amount to significantly more when considered individually or in combination.  
Besides the additional elements previously evaluated under Step 2B for claims 10 and 13 from which claims 11 and 19 depend, the additional element in claims 11 and 19 for partitioning the into discrete probability bins previously indicated as being insignificant extra-solution activity, is further here deemed to be a well-known extra-solution activity.  The additional acquiring element is mere gathering and storing data that is recited at a high level of generality is well-known.  Data gathering is well-known, routine and conventional (See MPEP 2106.05(d)(ii) Example i).  Storing gathered data is also well-known, routine and conventional (See MPEP 2106.05(d)(ii) Example iv).  Thus, the additional element of partitioning remains insignificant extra-solution activity and does not amount significantly more than the judicial exception.  
Even when considering the additional element in combination, they represent mere instructions to apply an judicial exception and insignificant extra-solution activity that is well-known, routine and conventional, which does not provide an inventive concept. 
Regarding claims 12 and 20…
Step 1 Analysis: Claim 12 recites a system which falls under the statutory category of a machine.  Claim 20 recites a method, which falls under the statutory category of a process.
Step 2A, Prong One Analysis: Claims 12 and 20 depends on claims 10 and 13, respectively, thus contain the limitations in claims 10 and 13 that recite abstract ideas falling into the “mathematical concepts” and/or “mental process” grouping in the 2019 PEG.  Claim 20 further recite the limitation of “one or more of the probability distribution forecast and the prior knowledge of the probability distribution forecast are computed based on samples”.  The disclosure has definition of samples as being discrete values that create the probability distribution forecast and prior knowledge (¶12).  Since the creation of the forecast and prior knowledge are computations using these samples, this particular limitation of claim 19 can fall into the “mathematical concept” group of abstract ideas enumerated in the 2019 PEG.  Furthermore, because the computation of the probability distribution forecast and prior knowledge can be simply organizing various available data samples in a distribution of discrete value ranges, this can be performed in the human mind or by pen and paper, thus falling into the “mental process” group of abstract ideas enumerated in the 2019 PEG.  Claims 12 and 20 further recite the limitation of “wherein one or more of the probability distribution forecast and the prior knowledge of the probability distribution forecast contain sample errors and the performance score is normalized to account for the sample errors”.  The description of normalization appears limited to ¶8 of the disclosure.  The normalization of the performance score can fall into the “mathematical concept” group of abstract ideas enumerated in the 2019 PEG where normalization can be done mathematically. Furthermore, normalization can also be performed in the human mind or by pen and paper through removal of known sample errors.
Step 2A, Prong Two Analysis:  There are no additional elements recited in claims 12 and 20 that have not already been mentioned in their respective parent claims.
Step 2B Analysis: The claim as a whole does not amount to significantly more when considered individually or in combination.  When considering the computation of the probability distribution forecast and the prior knowledge using samples and normalization of the performance score, they continue to represent mere instructions to apply an judicial exception and insignificant extra-solution activity that is well-known, routine and conventional, which does not provide an inventive concept.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kullback–Leibler Divergence as a Forecast Skill Score with Classic Reliability–Resolution–Uncertainty Decomposition to Weijs et al. (cited in IDS, hereinafter Weijs,).
Per claim 13, Weijs discloses a method (section 2…evaluating/measuring the divergence of one probability distribution from another, where the forecasting of events are made with probability mass functions, PMFs, which is construed as discretized probability distribution functions) comprising:
acquiring a probability distribution forecast (Section 2.d…fk is forecast PMF) and a prior knowledge of the probability distribution forecast (Section 2.d…o̅k is the observed empirical frequency given forecasts of fk, thus being prior knowledge of the probability distribution forecast);
computing an information score (Section 2.d, equation 7…reliability score, RELDS) based the probability distribution forecast (Section 2.d…equation 7 shows RELDS being computed using fk) and the prior knowledge of the probability distribution forecast (Section 2.d…equation 7 show RELDS also being computed using o̅k); and
computing a performance score (Section 2.d…Divergence score, DS, construed to be performance score) based on the information score (Section 2.d, equation 12… DS = RELDS - RESDS + UNC, thus DS computed using RELDS).
Per claim 14, Weijs discloses claim 13, further disclosing acquire a probability distribution realization corresponding to the probability distribution forecast (Section 2.d…o̅ is the observed base rate associated with fk construed to be the probability distribution realization); compute an accuracy score (Section 2.d, equation 10…RESDS is construed to be the accuracy score) based on one or more of the probability distribution forecast (Section 2.d, equation 10…RESDS can be calculated in part with fk), the probability distribution realization corresponding to the probability distribution forecast (Section 2.d, equation 10…RESDS can be calculated in part with o̅), and the prior knowledge of the probability distribution forecast (Section 2.d, equation 9…RESDS can be calculated in part with o̅k); and compute the performance score (Section 2.d…Divergence score, DS) based on the accuracy score and the information score (Section 2.d, equation 12… DS = RELDS - RESDS + UNC, thus DS computed using accuracy score, RESDS, and information score, RELDS).
Per claim 15, Weijs discloses claim 14, further disclosing the accuracy score (Section 2.d, equation 10…RESDS is) is computed based on the probability distribution forecast (Section 2.d, equation 10…RESDS can be calculated in part with fk) and the probability distribution realization (Section 2.d, equation 10…RESDS can be calculated in part with o̅).
Per claim 16, Weijs discloses claim 14, further disclosing the performance score is computed by subtracting the accuracy score from the information score (Section 2.d, equation 12…performance score is computed with DS = RELDS - RESDS + UNC, where accuracy score, RESDS, is subtracted from information score, RELDS).
Per claim 17, Weijs discloses claim 14, further disclosing a relative performance score is further computed based on the computed performance score and the entropy of the prior knowledge of the probability distribution forecast (Section 3.b…“divergence scoring rule (DS) is actually equal to the ignorance (IGN)”; “The ignorance...actually is also a relative entropy”).
Per claim 18, Weijs discloses claim 13, further disclosing the information score (RELDS) is computed by calculating a dissimilarity score between the probability distribution realization and the prior knowledge of the probability distribution forecast (pg. 3388, left column…use of the Kullback-Leibler (KL) divergence calculates a score that represents a measure of dissimilarity/similarity between two probability distributions; Section 2.d, equation 12…information score RELDS can be computed from equation 12 as RELDS = DS + RESDS – UNC, where DS + RESDS – UNC has a dissimilarity score calculation for UNC obtained using probability distribution realization o̅, and prior knowledge of the probability distribution forecast, o̅k).
Per claim 19, Weijs discloses claim 13, further disclosing one or more of the probability distribution forecast, the probability distribution realization corresponding to the probability distribution forecast, and the prior knowledge of the probability distribution forecast are partitioned into discrete probability bins (Section 2.b…application to binary events such as rain or no-rain weather forecasting are discrete random variables, the PMFs used being for these discrete domains).
Per claim 20, Weijs discloses claim 13, further disclosing one or more of the probability distribution forecast and the prior knowledge of the probability distribution forecast are computed based on samples (Sections 2.b-d…scores calculations computed using events i over n samples and k sample forecasts over K total unique forecast samples issued), and wherein one or more of the probability distribution forecast and the prior knowledge of the probability distribution forecast contain sample errors and the performance score is normalized to account for the sample errors (Section 2.f…normalize DS with a perfect forecast as reference).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 USC 103 as being unpatentable over Weijs in view of US Pat. Pub. No. 2015/0286955 to Virkar et al. (cited in IDS, hereinafter Virkar).
Per claims 1-3, 6, 7, 8, 11 and 12, Weijs discloses the method of claims 13-20 that contain the same substantive limitations according to the following correspondence:
Claims 1, 2, 3, 6, 7, 8, 10, 11 and 12 have substantively the same limitations to claims 13, 14, 15, 16, 17, 18, 19 and 20, respectively, as previously shown to be taught by Weijs.    
However, Weijs does not expressly disclose the method of claims 13-20 being implemented by a computer system as in claims 1-4, 7, 8 and 10-12.
Virkar teaches a probability distribution forecast evaluation system (fig. 18) comprising at least one processor (fig. 18, item 904); at least one memory device (fig. 18, item 910) that stores a plurality of instructions (¶206…stores instructions) which, when executed by the at least one processor, cause the at least one processor to operate with the at least one memory device (¶208-209, processor executed programs/instructions store in memory).
 Weijs and Virkar are analogous art because they are from the same field of endeavor in using the Kullback-Leibler divergence in comparing two probability distributions, one that is a forecast and another that is empirical (Virkar: ¶171), as well as application to the weather (Virkar: ¶105).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to implement the method of Weijs using a computer system as shown in Virkar.
The suggestion/motivation for doing so would have been the amount of data and calculations input into the mathematical formulas used for applications such as forecasting the weather, would necessitate the use of at least a general computer to process.
Per claim 4, Weijs combined with Virkar discloses claim 3, Weijs further discloses the accuracy score (Section 2.d, equation 10…RESDS) is computed by calculating a dissimilarity score (Section 2.d, equation 10…RESDS is dissimilarity score calculated using fk and o̅) between the probability distribution forecast (fk) and the probability distribution realization (o̅).
Per claim 5, Weijs combined with Virkar discloses claim 4, Weijs further discloses the dissimilarity score is either (1) the Kullback-Leibler (KL) divergence between the probability distribution forecast and the probability distribution realization (Section 2.d, equation 10…RESDS is dissimilarity score calculated with Kullback-Leibler divergence, e.g., DKL, having probability distribution forecast fk and probability distribution realization o̅ as parameters), or (2) a quadratic approximation of the KL divergence between the probability distribution forecast and the probability distribution realization.
Per claim 9, Weijs combined with Virkar discloses claim 8, Weijs further discloses the dissimilarity score (Section 2.d, equation 12…information score RELDS can be computed from equation 12 as RELDS = DS + RESDS – UNC, where DS + RESDS – UNC having the dissimilarity score calculation for UNC) is either (1) the Kullback-Leibler (KL) divergence (Section 2.d, equation 12…UNC is calculated using KL divergence (DKL) using probability distribution realization o̅, and prior knowledge of the probability distribution forecast, o̅k) between the probability distribution realization (o̅) and the prior knowledge of the probability distribution forecast (o̅k), or (2) a quadratic approximation of the KL divergence between the probability distribution realization and the prior knowledge of the probability distribution forecast.
Per claim 10, Weijs combined with Virkar discloses claim 2, Weijs further discloses one or more of the probability distribution forecast and the prior knowledge of the probability distribution forecast are computed based on samples (Sections 2.b-d…scores calculations computed using events i over n samples and k sample forecasts over K total unique forecast samples issued).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, 14, 15, 19, 21 and 23-25 and of U.S. Patent No. 10,803,393.  Claims 1-20 of the instant application are broadened versions of the corresponding claims in the Patent and thus overlapping in scope and anticipated by the Patent.  The non-statutory double patenting anticipatory analysis is demonstrated below between claims 1, 2, 13 and 14 of the instant application vis-à-vis claims 1 and 14 of the Patent, wherein identical claim language in claim limitations within the instant application and the Patent are highlighted in bold, whereas different or absent claim language between within the instant application and the Patent are italicized.  

Instant Application Claims
US Pat. No. 10,410,123 Claims 
Claim 1

A probability distribution forecast evaluation system comprising:

  at least one processor;

  at least one memory device that stores a plurality of 
    instructions which, when executed by the at least one 
    processor, cause the at least one processor to operate 
    with the at least one memory device to:

    acquire a probability distribution forecast and a prior     
      knowledge of the probability distribution forecast; 









    compute an information score based on the probability 
      distribution forecast and the prior knowledge of the 
      probability distribution forecast; and

    compute a performance score based on the information
      score.
Claim 1

A probability distribution forecast evaluation system comprising
  
  at least one processor;
  
  at least one memory device that stores a plurality of 
    instructions which, when executed by the at least one  
    processor, cause the at least one processor to operate 
    with the at least one memory device to:
    
    acquire a probability distribution forecast, a probability 
      distribution realization corresponding to the probability
      distribution forecast, and a prior knowledge of the  
      probability distribution forecast;

    compute an accuracy score based on one or more of the
      probability distribution forecast, the probability distribution   
      realization corresponding to the probability distribution 
      forecast, and the prior knowledge of the probability
      distribution forecast;

    compute an information score based on the probability   
      distribution forecast and the prior knowledge of the 
      probability distribution forecast; and

    compute a performance score based on the accuracy 
      score and the information score.
Claim 2

The probability distribution forecast evaluation system of claim 1, further comprising instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one memory device to:





    acquire a probability distribution realization 
      corresponding to the probability distribution forecast;
 


    compute an accuracy score based on one or more of 
      the probability distribution forecast, the probability
      distribution realization corresponding to the
      probability distribution forecast, and the prior 
      knowledge of the probability distribution forecast; and 





    compute the performance score based on the accuracy 
      score and the information score.
Claim 1

A probability distribution forecast evaluation system comprising
  
  at least one processor;
  
  at least one memory device that stores a plurality of 
    instructions which, when executed by the at least one  
    processor, cause the at least one processor to operate 
    with the at least one memory device to:
    
    acquire a probability distribution forecast, a probability 
      distribution realization corresponding to the 
      probability distribution forecast, and a prior knowledge 
      of the probability distribution forecast;

    compute an accuracy score based on one or more of 
      the probability distribution forecast, the probability 
      distribution realization corresponding to the 
      probability distribution forecast, and the prior 
      knowledge of the probability distribution forecast;

    compute an information score based on the probability   
      distribution forecast and the prior knowledge of the 
      probability distribution forecast; and

    compute a performance score based on the accuracy 
      score and the information score.
Claim 13

A method comprising:


  acquiring a probability distribution forecast and a prior 
    knowledge of the probability distribution forecast;



  computing an information score based on the probability 
    distribution forecast and the prior knowledge of the 
    probability distribution forecast; and







  computing a performance score based on the 
    information score.
Claim 14

A method for evaluating a probability distribution forecast comprising:

  acquiring a probability distribution forecast, a probability  
    distribution realization corresponding to the probability
    distribution forecast, and a prior knowledge of the  
    probability distribution forecast;

  computing an accuracy score based on one or more of 
    the probability distribution forecast, the probability 
    distribution realization corresponding to the probability 
    distribution forecast, and the prior knowledge of the 
    probability distribution forecast; 

  computing an information score based on the probability
    distribution forecast and the prior knowledge of the    
    probability distribution forecast; and

  computing a performance score based on the accuracy 
    score and the information score.
Claim 14

The method of claim 13, further comprising:


  acquiring a probability distribution realization
    corresponding to the probability distribution forecast;



  computing an accuracy score based on one or more of 
    the probability distribution forecast, the probability 
    distribution realization corresponding to the probability 
    distribution forecast, and the prior knowledge of the
    probability distribution forecast; and






  computing the performance score based on the accuracy   
    score and the information score.
Claim 14

A method for evaluating a probability distribution forecast comprising:

  acquiring a probability distribution forecast, a probability  
    distribution realization corresponding to the probability
    distribution forecast, and a prior knowledge of the  
    probability distribution forecast;

  computing an accuracy score based on one or more of 
    the probability distribution forecast, the probability 
    distribution realization corresponding to the probability 
    distribution forecast, and the prior knowledge of the 
    probability distribution forecast; 

  
computing an information score based on the probability
    distribution forecast and the prior knowledge of the    
    probability distribution forecast; and

  computing a performance score based on the accuracy 
    score and the information score.


	
As evident in the table above, claims 1-2 of the instant application are anticipated by claim 1 of the Patent by the latter containing all the limitations of the former.  Claims 13-14 of the instant application are anticipated by claim 14 of the Patent by the latter containing all the limitations of the former.
The dependent claims are similarly rejected under nonstatutory double patenting wherein the instant application dependent claims are anticipated by the Patent dependent claims, the latter containing all the limitations of the former.  Specifically the mapping of instant application dependent claims to corresponding anticipatory Patent dependent claims is given as follows:
	Claims 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 of the instant application correspond to claims 2, 3, 4, 8, 12, 6, 7, 9, 10 and 11 of the Patent, respectively.
	Claims 15, 16, 17, 18, 19 and 20 of the instant application correspond to claims 15, 21, 25, 19, 23 and 24 of the Patent, respectively. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125